Citation Nr: 0610044	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for essential hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
Type II. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied service 
connection for essential hypertension. 


FINDING OF FACT

The medical evidence shows that the veteran's essential 
hypertension is not secondary to his service-connected 
diabetes mellitus, Type II. 


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus, Type II. 
38 U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to or  the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  In order to 
establish service connecton on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The veteran's claim for service connection for his 
hypertension must be denied because the criteria for a grant 
of secondary service connection have not been met.  Private 
clinical records indicate that he began seeking treatment for 
uncontrolled arterial hypertension in August of 1998, when he 
reported having had high blood pressure for several years.  
He also reported a family history of high blood pressure.  

The veteran underwent a VA Agent Orange protocol examination 
in July 2003, following which he was found to have diabetes 
mellitus, Type II.  In October 2003, he underwent a VA 
medical examination wherein the VA medical examiner 
determined that his hypertension was not likely related to 
his service-connected diabetes mellitus, Type II.  The 
evidence shows that his diagnosis of essential hypertension 
predates his diagnosis of service-connected diabetes 
mellitus, Type II and is not related to the diabetes 
mellitus.  For these reasons, the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service-
connection for hypertension.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
secondary service connection in May 2004, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  As the issue was readjudicated 
without "taint" form prior adjudications, tere is no 
showing, and no allegation of predjudice to the veteran's 
claim.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and the VA treatment records he identified.  
The RO also provided him a VA medical examination and 
obtained a medical opinion in October 2003.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 

ORDER

The claim of entitlement to service connection for essential 
hypertension is denied. 


____________________________________________
J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


